 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9    GERARD A. SANCHEZ, SR.,                                 Case No. 2:18-cv-01488-RFB-NJK
10                                            Plaintiff,
             v.                                                            ORDER
11

12    VERIZON COMMUNICATION, INC.,
      a Delaware Corporation,
13
                                            Defendant.
14

15

16          Before the Court for consideration is the Report and Recommendation (ECF No. 5) of the
17   Honorable Nancy J. Koppe, United States Magistrate Judge, entered August 22, 2018.
18          A district court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
20   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
21   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
22   required to “make a de novo determination of those portions of the report or specified proposed
23   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
24   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
25   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
26   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
27   by September 5, 2018. No objections have been filed. The Court has reviewed the record in this
28   case and concurs with the Magistrate Judge’s recommendations.
                                                      1
 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 5) is

 2   ACCEPTED and ADOPTED in full.

 3          IT IS FURTHER ORDERED that this case is DISMISSED, and that Plaintiff pursue his

 4   claims in the first-filed case only. The Clerk of the Court shall close this matter accordingly

 5          The Clerk of Court is directed to serve a copy of this Order upon Plaintiff.

 6

 7          DATED this 15th day of October, 2018.

 8
                                                           ______________________________
 9                                                         RICHARD F. BOULWARE, II
10                                                         UNITED STATES DISTRCIT JUDGE

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
